DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Replacement drawings were received on 2/25/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman (US 2012/0145151) in view of Mielcarz et al. (US 2015/0283342) and Zhao et al. (CN 103751894).
With respect to claim 1, Bergman discloses a breathing support device comprising: 
a device control unit 122 (Bergman, paragraphs [0045] and [0109]; Fig. 10) that receives information from a sensing unit (Bergman, paragraph [0109]) and commands from a user via a user interface that displays system status and accepts breathing parameters (Bergman, Fig. 5 and paragraph [0102]) to generate control signals and operate a mechanical actuation unit (Bergman,  paragraph [0096]) that moves a gas volume generator (bag 200) to generate a desired breathing pattern; 
wherein the mechanical actuation unit comprises various bag compressing mechanisms moved by an electrical motor 228;
wherein the gas volume generator stores air/oxygen (Bergman,  paragraph [0043]) for a breathing cycle; 
wherein the sensing unit comprises a pressure sensor (Bergman, paragraph [0109]) to ensure safe and effective operation of the breathing cycle; and 
a power management unit using either an alternating current source or direct current source (“AC and/or DC,” Bergman, paragraph [0107]).
Bergman does not teach that the mechanical actuation unit comprises a pair of jaws that are moved by the electrical motor through gear assembly comprising of two gears to move a gas volume generator. However, Zhao et al. teach a breathing support device including a mechanical actuation unit comprising a pair of jaws 1 and 22 (as shown in Fig. 1 of Zhao et al.) that are moved by an electrical motor 12 through a gear assembly 11,14  comprising of two gears 11 and 14 (Zhao et al., Fig. 3) to move a gas volume generator 18 (as described in paragraphs 3-6 of pg. 2 of the machine translation of Zhao et al.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the mechanical actuation unit disclosed by Bergman with the teaching of Zhao et al. because it is simple substitute of one known device with for another to obtain predictable results, i.e. the regular compression of the gas volume generator. 
Bergman does not specifically disclose a flow sensor. However, Mielcarz discloses, in a similar breathing support device, using a flow sensor in combination with a pressure sensor in order to determine respiration parameters such as flow rate, volume, and pressure during system operation (Mielcarz, abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have provided Bergman with a flow sensor as taught by Mielcarz in order to allow real time feedback about respiration of the patient including ventilation rate, lung pressure and air volume as these are known important characteristics of safe and effective ventilation. Such a modification involves the mere use of a well-known type of sensor in a well-known device, yielding predictable results that do not patentably distinguish an invention over the prior art.
With respect to claim 2, Bergman discloses that the device control unit 122 comprises a microcontroller to process signals from the gas flow and pressure sensors and to generate commands to control the mechanical actuation unit (“For example, if the blood oxygen and/or CO2 level for a patient, as detected, falls below the predetermined level, the controller/microprocessor 122 may be programmed to self-adjust to increase the cyclical frequency, thereby passing more air/gas through the patient's lungs,” Bergman, paragraph [0109]; Fig. 10). 
With respect to claim 3, Zhao et al. disclose that the pair of jaws 1,22 of the mechanical actuation unit are rounded (as shown by convex pressing surfaces of 1 and 22 in Fig. 1 of Zhao et al.) and wherein the gear assembly 11,14 of the mechanical actuation unit consists of two gears 11 and 14.
With respect to claims 6 and 8, Bergman is silent as to the respiratory rate and gas volumes delivered but those claimed are simply those within conventional, well-known workable ranges for safely breathing (see also instant Specification Table I). Therefore, it would have been obvious to one of ordinary skill in the art to have provided breathing assistance with Bergman’s modified device at a rate of 0-100 breaths per minute and a volume of 1-2000 mL as claimed in order to provide safe and effective amounts of air/oxygen to a patient. Such a modification involves the mere optimization of a value within a well-known workable range.
With respect to claim 7, Bergman and Mielcarz both disclose bag valve mask systems generally as claimed (Mielcarz, paragraph [0004]).
With respect to claim 9, Mielcarz teaches that the gas flow and pressure sensor are configured to determine the flow rate, gas volume, and pressure during device operation (Mielcarz, abstract). 
With respect to claim 10, while Bergman does not explicitly recite a switching circuit, such a circuit would either be inherent in the device or the device would at least obviously include a switching circuit as broadly claimed to allow the device to switch between the AC and direct current battery power as needed.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
An update search has resulted in the discovery of two Chinese patents that teach the mechanical actuation unit as recited. The Zhao et al. reference being applied as outlined above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. is cited to show another example of a mechanical actuation unit comprising a pair of jaws that are moved by and electrical motor through a gear assembly comprising of two gears to move a gas volume generator. 
While Lim et al. (US 2021/0060274) is not prior art, it is cited to show a similar mechanical actuation unit including a gear assembly comprising two gears to move a gas volume generator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        April 2, 2021